Exhibit 10.1

 

AMENDMENT TO SEPARATION AGREEMENT

 

This First Amendment, dated as of December 15, 2016 (this “Amendment”), is made
by and between NovaBay Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Ramin (“Ron”) Najafi (the “Executive,” and collectively, the
“Parties”).

 

WHEREAS, the Parties entered into a Separation Agreement as of November 18, 2015
(the “Separation Agreement”), whereby, among other things, the Company agreed to
pay the remaining $480,000 of the Executive’s separation payments on December
31, 2016. At the Company’s option, such $480,000 separation amount may consist
of any of the following: (i) a grant of registered shares of the Company’s
common stock, the total value of which will be equivalent to $480,000 (the
“Grant”) (with the stock price used to determine the number of shares
constituting the Grant being the average closing price of the last five (5)
business days before the date of grant); (ii) a payment of $480,000 in cash; or
(iii) a combination of such stock grant and cash, equal in the aggregate to
$480,000 (any of such three options, the “Payment”); and

 

WHEREAS, the Parties now wish to amend the Separation Agreement to divide the
Payment into two equal installments (rather than a single payment due on
December 31, 2016), the first of which shall be paid and/or granted on December
16, 2016, and the second of which shall be paid and/or granted on January 15,
2017.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

 

1.

Amendment to Separation Agreement. Effective as of the date hereof:

 

 

(a)

Section 2(b) of the Separation Agreement shall be replaced in its entirety as
follows:

 

“b.     Subject to Section 2(c), the Company agrees to pay the remaining
$480,000 of the Executive’s separation payments (the “Separation Payment
Balance”) by either, at the Company’s option, (i) granting Executive registered
shares of the Company’s common stock (the “Shares”), the total value of which
will be equivalent to $480,000 (the “Grant”) (with the stock price used to
determine the number of shares constituting the Grant being the average closing
price of the last five (5) business days before the date of grant); (ii) paying
the balance of $480,000 in cash; or (iii) a combination of such stock grant and
cash, equal in the aggregate to $480,000. Such Separation Payment Balance shall
be divided into two equal installments, the first of which shall be paid and/or
granted on December 16, 2016, and the second of which shall be paid and/or
granted on January 15, 2017.”

 

 

2.

No Other Changes. Except as expressly amended by this Amendment, the Separation
Agreement, and the rights, obligations, powers and remedies of the Parties
thereunder, shall remain in full force and effect.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

3.

Governing Law. This Amendment shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.

 

 

4.

Counterparts. This Amendment may be executed in counterparts and by facsimile,
and each counterpart and facsimile shall have the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.

 

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the Parties have executed this Amendment as of the date first
written above.

 

 

NOVABAY PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark M. Sieczkarek

 

 

 

Mark M. Sieczkarek

 

 

 

Title: President and Chief Executive Officer

 

                    RAMIN (“RON”) NAJAFI               /s/ Ramin (“Ron”) Najafi
 

 